Citation Nr: 1502978	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-11 769	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for residuals of prostate cancer for the period from February 25, 2010 to August 6, 2014.  

2.  Entitlement to an initial rating higher than 10 percent for residuals of prostate cancer for the period since August 7, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that granted service connection and a noncompensable rating for residuals of prostate cancer (listed as prostate cancer), effective February 25, 2010.  The case was later transferred to the RO in Detroit, Michigan.  

In June 2014, the Board remanded this appeal for further development.  

A November 2014 RO decision increased the rating for the Veteran's service-connected residuals of prostate cancer (listed as prostate gland, postoperative residuals, voiding dysfunction) to 10 percent, effective August 7, 2014.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues have been recharacterized to comport with the evidence of record.  


FINDING OF FACT

Since the award of service connection, the Veteran's prostate cancer has been manifested by no more than urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night.  His prostate cancer is not manifested by renal dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for residuals of prostate cancer for the period from February 25, 2010 to August 6, 2014, have been met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2014).  

2.  Since the award of service connection, the criteria for an initial rating higher than 10 percent for residuals of prostate cancer have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 2010 letter satisfied the duty to notify provisions for the underlying service connection claim.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  Pursuant to the Board's June 2014 remand, the Veteran was asked to identify any other records that may be relevant to the claim.  He did not respond to the request.

The Veteran was provided with a VA examination in June 2010.  Pursuant to the Board's June 2014, the Veteran was also provided with a VA examination in August 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The RO has rated the Veteran's residuals of prostate cancer under Diagnostic Codes 7527 and 7529.  Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, or postoperative residuals are rated as voiding dysfunction or urinary tract infections, whichever is predominant.  38 C.F.R. § 4.115b (2014).  Under Diagnostic Code 7529, benign neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

The Board notes that the more appropriate diagnostic code, however, is Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for up to a 100 percent disability rating.  It also provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

The Veteran was not assigned an initial 100 percent rating for prostate cancer, as he had not had any active malignancy for more than one year prior to filing his claim for service connection.  38 C.F.R. § 4.115b.  As the Veteran has not had any active malignancy at any time since filing his claim for service connection, the Board finds that an assignment of a 100 percent disability rating under Diagnostic Code 7528 for the Veteran's residuals of prostate cancer, has not been appropriate since the effective date of service connection.  Accordingly, his disability will be rated on residuals such as voiding dysfunction or renal dysfunction.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a (2014).

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.  

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a.  

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  38 C.F.R. § 4.115a.  

Urinary tract infections requiring drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management warrant a 10 percent evaluation.  A 30 percent rating is warranted for recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Where urinary tract infections result in poor renal function, the disability is to be evaluated as poor renal function.  38 C.F.R. § 4.115a.  

Renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants a 30 percent evaluation. Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a.

The evidence associated with the claims file does not reflect that the Veteran has experienced renal dysfunction or recent urinary tract infections.  Accordingly, the Board concludes that voiding dysfunction is the Veteran's predominant complaint.  

As noted in the introduction, a September 2010 RO decision granted service connection and a noncompensable rating for residuals of prostate cancer, effective February 25, 2010.  A November 2014 RO decision increased the rating for the Veteran's service-connected residuals of prostate cancer to 10 percent, effective August 7, 2014.  Thus, the Board must consider whether the Veteran is entitled to an initial higher (compensable) rating higher for residuals of prostate cancer for the period from February 25, 2010 to August 6, 2014, and an initial rating higher than 10 percent for prostate cancer for the period since August 7, 2014.  

From February 25, 2010 to August 6, 2014

Private treatment records dated from January 2009 to March 2010 show treatment for residuals of prostate cancer.  For example, an April 2009 treatment report from the William Beaumont Hospitals, Royal Oak Hospital, noted that the since his completion of treatment for prostate cancer, the Veteran reported that he was doing well.  He denied that he had any fevers, chills, night sweats, weight loss, or bone pain.  He stated that he did have fatigue and would get tired with walking.  The Veteran reported that his urinary symptoms were stable.  He indicated that he continued to urinate once every one to two hours.  It was noted that the Veteran was previously on Flomax.  The Veteran maintained that he did notice an increase in urinary symptoms including urinary urgency, frequency, hesitancy, and hematuria.  As to gastrointestinal symptoms, the Veteran maintained that he did have diarrhea with certain food, which was resolved with use of Imodium.  The Veteran stated that his erections were about the same, but that he noticed an increase in the intensity of orgasms.  The impression included a history of stage II prostatic adenocarcinoma of with a Gleason score of 7 (3 plus 4), with treatment of 6400 centigray (cGy) with the in-house hypofractionated Image Guided Radiation Therapy (IGRT) Visicoil protocol that was completed in March 2009.  

A July 2009 treatment entry from the William Beaumont Hospitals, Royal Oak Hospital, noted that the Veteran reported that he continued to have increased frequency, but that it was less than two times what he would have normally.  He stated that he continued to have occasional urgency which required him to go to the bathroom frequently.  The Veteran denied that he had dysuria, hematuria, or incontinence.  As to gastrointestinal symptoms, the Veteran denied any rectal bleeding, rectal pain, or tenesmus, but he indicated that he had increased diarrhea or soft stools three to four times a day.  It was noted that the Veteran continued to report problems with intercourse.  He stated that he would have involuntary spastic movements of his lower body after each episode.  The impression included a history of Stage II, Gleason 7, Prostate-Specific Antigen (PSA) of 3.8, status post hypofractionated radiotherapy in March 2009.  

A March 2010 treatment report from the William Beaumont Hospitals, Royal Oak Hospital, related that the Veteran was seen for a routine follow-up.  It was noted that his PSA was down to 1.2 ng/ml from 1.4 ng/ml three months earlier.  The Veteran reported that he had minimal urinary symptoms, but that he had a slight increase in his frequency.  He reported that he still had three to four bowel movements a day without having diarrhea and that such was stable since his last visit.  It was noted that the Veteran again complained about the intensity of his orgasms and his frequent desire for sexual activity.  The examiner reported that the Veteran had seen a psychiatrist a few times, but that a psychiatric disorder was ruled out.  The impression was a down going PSA; grade I gastrointestinal and genitourinary toxicity; and good erectile function.  

A June 2010 VA genitourinary examination report included a notation that the Veteran's claims file was reviewed.  It was noted that that the Veteran was diagnosed with prostate cancer in October 2008 after a biopsy of the prostate gland and that he received hypofractionated exterbeam radiation in March 2009, with a recent PSA of 1.0 ng/ml in June 2010.  The Veteran reported that he had an increase in his sex drive, as well as back muscle spasms after orgasms, that were slowly resolving.  

The examiner noted that the Veteran underwent experimental high dose radiation treatment and that he had side effects of anxiety, as well as non-traditional side effects such as an increased sexual drive and whole body spasms post intercourse.  It was noted that the Veteran had not been hospitalized, that he had not undergone surgery, and that there was no history of trauma to the genitourinary system.  The examiner stated that the exact diagnosis of the Veteran's tumor was a moderately differentiated adenocarcinoma of the prostate, with a Gleason score of 7.  The examiner reported that the Veteran's high dose radiation treatment began in February 2009 and ended in March 2009.  The examiner noted that the Veteran's last antineoplastic treatment was in June 2009.  The examiner reported that the Veteran did have general systemic symptoms due to genitourinary disease in that he had some fatigue following treatment which had presently subsided, as well as anxiety and depression.  The examiner indicated that the Veteran did not have anorexia, nausea, vomiting, fever, chills, lethargy, weakness, flank or back pain, or lower abdominal or pelvic pain.  

The examiner reported that the Veteran did not have urinary symptoms or urinary leakage, and that there was no history of recurrent urinary tract infections.  The examiner indicated that the Veteran did not have a history of obstructed voiding or urinary tract stones.  It was noted that the Veteran also did not have a history of renal dysfunction; renal failure; acute nephritis; or hydronephrosis.  There were no cardiovascular symptoms.  The Veteran reported that the Veteran did not have erectile dysfunction and that he had normal ejaculations.  The examiner stated that the Veteran did have spasms of the body after ejaculations and that his urologist and urinary oncologist were aware of and were trying to determine the cause of such problems.  

The examiner indicated that the Veteran's blood pressure was 180/90 and that he had not had any change in his weight.  The examiner reported that the Veteran's bladder examination was normal.  It was noted that the Veteran was undergoing close follow-ups of every three months, alternating, with his urologist and radiation oncologist, for five years post his radiation therapy.  The examiner reported that the Veteran had his follow-up with his urologist the previous week and that he was not willing to have a urogenital examination.  The examiner reported laboratory test results from a private physician's office and indicated that they were from December 2009.  

The diagnosis was prostate cancer.  The examiner stated that the Veteran was not currently employed and that he retired in 2001 as he was eligible due to age and duration of his work.  The examiner maintained that the Veteran's prostate cancer had no significant occupational effects and that it had no effect on his daily activities.  The examiner reported that a review of the medical records provided showed that the Veteran's increased sex drive and post orgasm back spasms were slowly resolving.  It was noted that the Veteran was recently given a trial of valium for his post-orgasm back spasms.  

Private treatment records dated from April 2011 to April 2012 show that the Veteran continued to receive treatment for his residuals of prostate cancer.  For example, an April 2011 report from the University of Michigan Health System, Department of Urology, noted that the Veteran had a rather peculiar situation in that he underwent radiation therapy for prostate cancer with good control of his PSA, but although most people had problems with sexual function following treatment, the Veteran had a marked increase in libido with getting constant erections.  It was noted that the Veteran would also have total body spasms when he climaxed.  The examiner indicated that he was a bit baffled as to the etiology of the Veteran's symptoms and that they probably needed to delve into areas of suppressed libido, erectile function, and ejaculatory function.  

April 2012 statements from a social worker at the University of Michigan Department of Urology, and a physician at the University of Michigan Hospitals and Health Centers, respectively, addressed the Veteran's reported symptoms of an increased libido after radiation therapy treatment for prostate cancer, as well as the Veteran's anxiety symptoms.  

In an April 2012 statement, the Veteran discussed his problems with a highly increased sexual drive, post orgasmic spasms, and increased anxiety.  The Veteran also reported that he was taking Flomax for urinary issues and that he had a higher frequency of bowel movements since his prostate surgery.  

Viewing all the evidence pertaining to the period from February 25, 2010 to August 6, 2014, the Board concludes that there is a reasonable basis for finding that the criteria for a 10 percent rating for the Veteran's prostate cancer are met.  As noted above, the evidence indicates that voiding dysfunction is the Veteran's predominant complaint regarding his residuals of prostate cancer.  The Board observes that the Veteran does not have renal dysfunction or any recent urinary infections.  The Board notes, however, that the Veteran has been shown to have voiding dysfunction, or more specifically, urinary frequency during the period from February 25, 2010 to August 6, 2014.  The Board observes that a June 2010 VA genitourinary examination report noted that the Veteran did not have urinary symptoms or urinary leakage, and that there was no history of urinary tract infections.  The Board observes, however, that a prior March 2010 treatment report from the William Beaumont Hospitals, Royal Oak Hospital, noted that the Veteran reported that he had minimal urinary symptoms, but that he had a slight increase in his frequency.  

Additionally, treatment entries prior to the period from February 25, 2010 to August 6, 2014, did show that the Veteran complained of urinary frequency.  For example, a July 2009 treatment report from the from the William Beaumont Hospitals, Royal Oak Hospital, indicated that the Veteran reported that he continued to have urinary frequency, but that it was less than two times what he would have normally.  The Veteran also reported that he had occasional urgency which required him to go to the bathroom frequently.  Pursuant to an even earlier April 2009 treatment report from the same facility, the Veteran reported that he did notice an increase in urinary symptoms including urgency, frequency, hesitancy, and hematuria.  The Veteran specially indicated that he continued to urinate once very one to two hours.  

The Board further observes that in an April 2012 statement, the Veteran reported that he was taking Flomax for urinary issues.  The Board also observes that an August 7, 2014 VA prostate cancer examination report, which was performed one day after the period in question, specifically indicated that the Veteran's voiding dysfunction did cause urinary frequency, and that he had a daytime voiding interval between two and three hours, and that he awakened at nighttime to void two times per night.  Therefore, the Board finds that, for this earlier rating stage, there is evidence that the Veteran has urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night, as required for a 10 percent rating pursuant to 38 C.F.R. § 4.115a.    

The Board observes that the evidence does not indicate that the Veteran had a daytime voiding interval of between one and two hours, or awakening to void three to four times per night as required for a 20 percent rating pursuant to 38 C.F.R. § 4.115a for the period from February 25, 2010 to August 6, 2014.  Additionally, there is no evidence of urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day as required for a higher 20 percent rating pursuant to the criteria for urine leakage under 38 C.F.R § 4.115a.  Further, the criteria as to obstructive voiding and urinary tract infections are not applicable in this case because the Veteran does not have such symptomatology.  See 38 C.F.R. § 4.115a.  The Board notes that the Veteran has reported other symptoms such as an increased libido, anxiety, and bowel problems.  However, the Board is solely addressing his service-connected residuals of prostate cancer.  The Veteran is also separately service connected for an adjustment disorder, with mixed anxiety and a depressed mood, the rating of which is not on appeal.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's residuals of prostate cancer has been 10 percent disabling for the period from February 25, 2010 to August 6, 2014.  

Thus, a higher rating to 10 percent, and no more, is warranted for residuals of prostate cancer for the period from February 25, 2010 to August 6, 2014.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a total rating for residuals of prostate cancer for this period.  38 U.S.CA. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Since August 7, 2014

An August 7, 2014 VA prostate cancer examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was not currently receiving any treatment for prostate cancer.  It was noted that the Veteran underwent a high dose radiation treatment that began in February 2009.  He stated that after he was treated, he had an increase in bowel movements and was treated with Metamucil.  It was noted that the Veteran underwent a colonoscopy, but that nothing was found.  The Veteran indicated that currently that problem was not bothering him as much as other problems like anxiety and an increased sex drive for which he was undergoing psychiatric treatment and sexual therapy.  The Veteran indicated that since his treatment, those symptoms were not as bad as they were previously. 

The examiner reported that the Veteran did have a voiding dysfunction as a result of his prostate cancer and its treatment.  It was noted that the Veteran's voiding dysfunction did not cause urine leakage and that it did not require the use of an appliance.  The examiner indicated that the Veteran's voiding dysfunction did cause urinary frequency.  The examiner stated that the Veteran had a daytime voiding interval between two and three hours, and that he awakened at nighttime to void two times per night.  The examiner stated that the Veteran's voiding dysfunction did not cause signs or symptoms of obstructive voiding and that there were no obstructive symptoms.  It was noted that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The examiner stated that the Veteran did not have erectile dysfunction or retrograde ejaculation.  

The examiner indicated that the Veteran did have other residual conditions and/or complications due to his prostate cancer to his treatment for prostate cancer in that he had an increased sexual drive and was undergoing sexual therapy and psychiatric treatment.  It was noted that since those treatments, the condition had improved.  The examine indicated that the Veteran did not have any scars related to his prostate cancer and that he did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  It was noted that the Veteran's current PSA was 0.40 ng/ml.  

The diagnosis was prostate cancer.  The examiner reported that the Veteran's prostate cancer did not impact his ability to work.  The examiner stated that the Veteran's current blood pressure reading was 138/75, which was within normal limits.  The examiner indicated that there was no renal dysfunction and that the Veteran's renal blood tests were normal.  The examiner maintained that after reviewing a medical treatise, the Veteran had essential hypertension and that prostate cancer, or its treatment, was not the etiology of the essential hypertension.  The examiner also stated that prostate cancer, or its treatment, was not the cause of the Veteran's hypertension and did permanently aggravate his essential hypertension.  

Based on the medical evidence, the Board finds that the Veteran's residuals of prostate cancer is not more than 10 percent disabling for the period since August 7, 2014.  As noted above, the medical evidence indicates that voiding dysfunction is the Veteran's predominant complaint regarding his residuals of prostate cancer.  The Board observes that the Veteran does not have renal dysfunction or any recent urinary infections.  The Board notes that an examiner, pursuant to an August 7, 2014 VA prostate cancer examination report, specifically indicated that the Veteran's voiding dysfunction did cause urinary frequency, and that he had a daytime voiding interval between two and three hours, and that he awakened at nighttime to void two times per night, which is indicative of a 10 percent rating pursuant to 38 C.F.R. § 4.115a.  

The Board observes that the evidence does not indicate that the Veteran has a daytime voiding interval of between one and two hours, or awakening to void three to four times per night as required for a 20 percent rating pursuant to 38 C.F.R. § 4.115a for the period since August 7, 2014.  Additionally, there is no evidence of urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day as required for a higher 20 percent rating pursuant to the criteria for urine leakage under 38 C.F.R § 4.115a.  Further, the criteria as to obstructive voiding and urinary tract infections are not applicable in this case because the Veteran does not have such symptomatology.  See 38 C.F.R. § 4.115a.  The Board notes that the Veteran has reported other symptoms such as an increased libido, anxiety, and bowel problems.  However, the Board is solely addressing his service-connected residuals of prostate cancer.  The Veteran is also service-connected for an adjustment disorder, with mixed anxiety and a depressed mood.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  However, staged ratings are not indicated in the present case, as the Board finds the Veteran's residuals of prostate cancer has continuously been 10 percent disabling since August 7, 2014.  

The preponderance of the evidence is against the claim for entitlement to an initial rating higher than 10 percent for residuals of prostate cancer for the period since August 7, 2014; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

Moreover, the evidence shows that the Veteran's service-connected residuals of prostate cancer result in urinary frequency, with a daytime voiding interval between two and three hours, and awakening to void two times per night.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  To the extent a residual is increased libido, which is not covered in the rating criteria, the Board does not find this to be an impairment.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected residuals of prostate cancer is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  


ORDER

An initial higher rating of 10 percent is granted for residuals of prostate cancer for the period from February 25, 2010 to August 6, 2014, subject to the laws and regulations governing the payment of monetary awards.

An initial rating higher than 10 percent for residuals of prostate cancer is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


